FILED
                           NOT FOR PUBLICATION                               JAN 23 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-50047

              Plaintiff-Appellee,                D.C. No. 3:15-cr-01986-W

 v.
                                                 MEMORANDUM*
SANTOS VALDOVINO-TORREZ,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Thomas J. Whelan, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Santos Valdovino-Torrez appeals from the district court’s judgment and

challenges the 77-month sentence imposed following his guilty-plea conviction for

attempted reentry of a removed alien in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291. We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Valdovino-Torrez contends that the district court erred in imposing a 16-

level enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) (2014), based on his prior

conviction for attempted infliction of corporal injury on a spouse/cohabitant, in

violation of California Penal Code § 273.5. This argument is foreclosed. See

United States v. Laurico-Yeno, 590 F.3d 818, 820 (9th Cir. 2010) (conviction

under Cal. Penal Code § 273.5 is a categorical crime of violence under U.S.S.G.

§ 2L1.2); see also United States v. Saavedra-Velazquez, 578 F.3d 1103, 1110 (9th

Cir. 2009) (definition of “attempt” under California law is coextensive with federal

definition of “attempt” for purposes of Guideline governing 16-level enhancement

based on prior crime of violence felony conviction). Contrary to Valdovino-

Torrez’s contention, the 16-level enhancement was not predicated on a residual

clause like that struck down in Johnson v. United States, 135 S. Ct. 2551 (2015).

      Valdovino-Torrez next contends that his sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing

Valdovino-Torrez’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) factors

and the totality of the circumstances, including Valdovino-Torrez’s extensive

criminal and immigration history. See Gall, 552 U.S. at 51.

      AFFIRMED.


                                          2                                    16-50047